     Case 2:16-cv-10949 Document 49 Filed 10/06/20 Page 1 of 2 PageID #: 1245




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION

SCOTT B. BURGESS,

              Petitioner,

v.                                                      Case No. 2:16-cv-10949


DAVID BALLARD, Warden,
Mt. Olive Correctional Complex,

              Respondent.


                     MEMORANDUM OPINION AND ORDER

        Currently pending is Petitioner’s Motion for the Appointment of Counsel, (ECF No.

47). For the following reasons, the court DENIES Petitioner’s Motion, without prejudice

to the filing of a renewed motion should there be a change of circumstance that makes the

need for counsel apparent.

        The Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A, authorizes United States

District Courts to appoint counsel to represent financially eligible individuals in habeas

actions brought pursuant to 28 U.S.C. § 2254, “whenever the United States magistrate

judge or the court determines that the interests of justice so require.” 18 U.S.C. §

3006A(a)(2)(B). This standard is similar to the one applied in determining whether to

appoint counsel in civil actions governed by 28 U.S.C. § 1915(e)(1), which states that the

appointment of counsel rests within the sound discretion of the court. Petitioner has no

constitutional right to counsel in this case. Whether counsel should be appointed depends

upon several factors, including (1) the type and complexity of the case; (2) the ability of

the litigant to adequately investigate and present his claim; (3) the likelihood of success

                                            1
   Case 2:16-cv-10949 Document 49 Filed 10/06/20 Page 2 of 2 PageID #: 1246




on the merits of the application; and (4) the apparent need for an evidentiary hearing in

order to resolve the case. See, e.g Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984)

(abrogated on other grounds by Mallard v. United States Dist. Court, 490 U.S. 296

(1989)) (holding that the appointment of counsel is discretionary, “but it is an abuse of

discretion to decline to appoint counsel where the case of an indigent plaintiff presents

exceptional circumstances.”); Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994)

(holding that “[t]he appointment of counsel is discretionary when no evidentiary hearing

is necessary.”); and Brown v. Virginia, No. 1:10CV162 JCC/IDD, 2011 WL 1897432, at

*10 (E.D. Va. May 18, 2011) (“Rule 6(a) of the Rules Governing § 2254 Cases in the United

States District Courts provides that a court may appoint counsel if it is “necessary for

effective utilization of discovery procedures,” and Rule 8(c) mandates that counsel be

appointed only “[i]f an evidentiary hearing is required.”).

       Having reviewed the filings made by Petitioner, he appears capable of presenting

his arguments at this stage of the proceedings. The state court record has been or will be

produced by the Respondent. The need for an evidentiary hearing is not apparent at this

time. Consequently, the appointment of counsel is not appropriate. Should circumstances

change, or an evidentiary hearing become necessary, the Court will revisit its ruling.

       The Clerk is directed to provide a copy of this Order to Petitioner, Respondent, and

counsel of record.

                                                 ENTERED: October 6, 2020




                                             2
